Mr. Justice Wolf
delivered the opinion of the court.
The appellant alleges that the Act of 1924 prohibiting the carrying of weapons is unconstitutional. Some of the matters raised have been covered by our decisions in the following cases: People v. Vadi, 34 P.R.R. 441, and People v. Acevedo, 34 P.R.R. 439.
The principal new matter is that the Constitution of the United States grants the right of citizens to bear arms and) that Congress in granting powers to the Legislature of Porto Rico did not authorize it to make laws that would prohibit the carrying of weapons. In the United States generally it is the carrying of concealed weapons that is prohibited.
*223The Constitution of the United States as such has been held not to be in force in Porto Eico. We have instead an Organic Act wherein certain prohibitions are mentioned bnt it contains no provision making impossible a law prohibiting the carrying of dangerous weapons. Prom 1905, when the first provision prohibiting weapons was adopted, it has always been understood that Porto Eico, not being within the constitutional inhibition aforesaid, could pass a law prohibiting the use of such dangerous weapons.
On the point that Congress could not authorize Porto Eico to pass such a law, we are quite clear that full legislative powers have been conferred in Porto Eico, and within this grant it has all imaginable reasonable police powers including the right to forbid the carrying of dangerous weapons.
Even supposing that the alleged constitutional provision was applicable to Porto Eico, we question whether this defendant could avail himself of it. He was convicted of carrying brass knuckles. We doubt if such a weapon was ever in the contemplation of the framers of the Constitution when they said that the right of citizens to bear arms should not be infringed. Brass knuckles are distinctly not the weapons used by the citizens the Constitution was desirous of protecting. So that, perhaps, the law failing in other particulars, could still be upheld when brass knuckles are used.
We find no error in the weighing of the evidence and the judgment appealed from must be affirmed.